EXHIBIT KPMG LLPChartered Accountants600-128 4th Avenue SouthSaskatoon Saskatchewan S7K 1M8 Canada TelephoneFaxInternet (306) 934-6200(306) 934-6233 www.kpmg.ca AUDITORS' REPORT ON RECONCILIATION TO UNITED STATES GAAP To the Board of Directorsof Claude Resources Inc. On March 27, 2009, we reported on the consolidated balance sheets of Claude Resources Inc. ("the Company") as at December 31, 2008 and 2007 and the consolidated statements of earnings (loss), comprehensive income (loss), shareholders’ equity, and cash flows for the years then ended which are included in the annual report on Form 40-F. In connection with our audits of the aforementioned consolidated financial statements, we also have audited the related supplemental noteentitled "Reconciliation to United States GAAP" included in the Form 40-F. This supplemental noteis the responsibility of the Company’s management. Our responsibility is to express an opinion on this supplemental notebased on our audits. In our opinion, such supplemental note, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. Chartered Accountants /s/ KPMG LLP Saskatoon, Canada March 27, 2009 KPMG LLP, is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International, a Swiss cooperative. KPMG Canada provides services to KPMG LLP. COMMENTS BY AUDITORS FOR US READERS ON CANADA - US REPORTING DIFFERENCES To the Board of Directors of Claude Resources Inc. In the United States, reporting standards for auditors require the addition of an explanatory paragraph (following the opinion paragraph): • that refers to the audit report on the Company’s internal control over financial reporting. Our report to the shareholders dated March 27, 2009 is expressed in accordance with Canadian reporting standards, which do not require a reference to the auditors’ report on the Company's internal control over financial reporting in the financial statement auditors' report. Chartered Accountants /s/ KPMG LLP Saskatoon, Canada March 27, 2009 RECONCILIATION TO UNITED STATES GAAP Claude Resources Inc - Reconciliation to United States GAAP The consolidated financial statements of Claude Resources Inc. are expressed in Canadian dollars in accordance with Canadian generally accepted accounting principles (Canadian GAAP).The following adjustments and disclosures would be required in order to present these consolidated financial statements in accordance with accounting principles generally accepted in the United States (U.S. GAAP). a)Balance Sheets 2008 2007 Mineral Properties - under Canadian GAAP $ 89,038 $ 76,904 Cumulative exploration expenditures expensed under U.S. GAAP (i) (35,251 ) (25,343 ) Cumulative Santoy 7 project expenditures (ii) (2,835 ) (5,589 ) Cumulative write-down adjustment (iii) (1,825 ) (1,825 ) Cumulative depreciation and depletion adjustment (iii) 1,683 1,647 Mineral Properties - under U.S. GAAP $ 50,810 $ 45,794 Payables and accrued liabilities - under Canadian GAAP $ 11,235 $ 8,536 Cumulative liability for flow-through shares (v) - 1,438 Payables and accrued liabilities- under U.S. GAAP $ 11,235 $ 9,974 Shareholders’ equity Share capital - under Canadian GAAP $ 83,960 $ 85,591 Reduction of stated capital (iv) 55,000 55,000 Adjustment for flow-through shares (v) 7,964 5,724 Adjustment for flow-through share premiums (v) (4,136 ) (4,136 ) Share capital - under U.S. GAAP 142,788 142,179 Contributed Surplus Contributed Surplus - Under Canadian GAAP 1,748 1,308 Cumulative stock compensation costs implementation of FAS 123 (25 ) (25 ) Contributed Surplus - under U.S. GAAP 1,723 1,283 Retained earnings - under Canadian GAAP 1,896 1,513 Reduction of stated capital (iv) (55,000 ) (55,000 ) Cumulative exploration expenses (i) (35,251 ) (25,343 ) Cumulative Santoy 7 project expenditures (ii) (2,835 ) (5,589 ) Cumulative depreciation and depletion adjustment (iii) 1,683 1,647 Cumulative write-down adjustment (iii) (1,825 ) (1,825 ) Cumulative stock compensation costs implementation of FAS 123 25 25 Cumulative impact of flow-through shares (v) (7,964 ) (5,724 ) Cumulative renunciation of tax deductions on flow-through shares (v) 4,136 2,698 Deficit - under U.S. GAAP (95,135 ) (87,598 ) Accumulated other comprehensive income Unrealized loss on available-for-sale securities (532 ) (305 ) Shareholders’ equity - under U.S. GAAP $ 48,844 $ 55,559 b)Statements of Earnings (Loss) 2008 2007 Net earnings (loss) - under Canadian GAAP $ 383 $ (6,967 ) Exploration expenditures (i) (9,908 ) (11,556 ) Depreciation and depletion on Santoy 7 (ii) 2,754 468 Depreciation and depletion adjustment on write down (iii) 36 40 Tax liability of flow-through shares (v) (2,240 ) (1,705 ) Renunciation of tax deductions on flow-through shares (v) 1,438 777 Net loss - under U.S. GAAP (7,537 ) (18,943 ) Other comprehensive income - under Canadian GAAP (227 ) (768 ) Comprehensive loss under U.S. GAAP (7,764 ) (19,711 ) Net loss per share under U.S. GAAP Basic and diluted $ (0.08 ) $ (0.21 ) c) Operating Cash Flow Under U.S. GAAP, cash flow from operations is reconciled from net earnings (loss) rather than loss from continuing operations, as reported under Canadian GAAP.
